DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-8, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 106548764 A; see translated portion) in view of Hayashi (US 20200393890 A1)

With regards to claim 1. Liu disclose(s):
A brightness adjustment method that is applied to a mobile terminal (figs 1-9), comprising: 
detecting a brightness of an environment (110; figs 8-9; [lines 1-2 in page 9]) where the mobile terminal is located to acquire a brightness value (see fig 5);
transmitting a 
determining whether there is an occlusion causing the decrease of the acquired brightness value according to a transmitting parameter of the 
adjusting display brightness of the mobile terminal according to the brightness value acquired at the present moment when there is no occlusion; and maintaining the display brightness of the mobile terminal when the occlusion is present (see step s43 for maintaining and s44 for adjusting; page 6),
wherein the first preset value refers to a threshold value configured to trigger the display brightness of the mobile terminal to be adjusted ( “amount threshold” [page 6]; ).
Liu does not disclose(s):
transmitting a radar wave and detecting an echo of the radar wave for detecting proximity
Hayashi teaches
transmitting a radar wave and detecting an echo of the radar wave for detecting proximity [0059]
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Liu by transmitting a radar wave and detecting an echo of the radar wave for detecting proximity as disclosed by Hayashi in order to precisely detect a distance of an object as taught/suggested by Hayashi ([0059]).

With regards to claim 2. Liu as modified disclose(s):
The method of claim 1, 
Liu further disclose(s):
wherein the determining whether there is the occlusion causing the decrease of the acquired brightness value according to the transmitting parameter of the wave parameter of the wave further comprises: 
determining whether the occlusion is causing the decrease of the acquired brightness value according to the feedback parameter (“There is shelter in front of the light sensor” [line 16+ in page 5]; see also [line 29-32 in page 6]).
Hayashi further disclose(s):
acquiring a feedback parameter of an object in a detection region of the radar wave according to the transmitting parameter of the radar wave and the echo parameter of the echo [0036];

With regards to claim 3. Liu as modified disclose(s):
The method of claim 2, 
Liu further disclose(s):
wherein: 
the feedback parameter further includes at least one of a distance parameter [lines 18-21 in page 6] 
determining whether the occlusion is causing the decrease of the acquired brightness value according to the feedback parameter (“There is shelter in front of the light sensor” [line 16+ in page 5]; see also [line 29-32 in page 6]) includes at least one of; 
determining whether there is the occlusion of which a distance to the mobile terminal is in a preset occlusion distance range according to the distance parameter ([lines 10-16 in page 7]); or 


With regards to claim 5. Liu as modified disclose(s):
The method of claim 1, 
Liu further disclose(s):
wherein adjusting the display brightness of the mobile terminal according to the brightness value acquired at the present moment further comprises: 
adjusting backlight brightness of a display module of the mobile terminal according to the brightness value acquired at the present moment (see s61+ s64; [lines 21-35; page 7]; see LCD in line 2 of page 9; the examiner takes the position that LCD involves a backlight).

With regards to claim 6. Liu disclose(s):
A brightness adjustment device (figs 1-9), comprising: 
a processor (902; fig 9; [line 18+ in page 10]) : and 
a memory (904) for storing instructions executable by the processor (902), wherein the processor is configured to: 
detect brightness of an environment (110; figs 8-9; [lines 1-2 in page 9]) where a mobile terminal is located to acquire a brightness value (see fig 5);
transmit a the brightness value acquired at a previous moment reaches a first preset value (see “reduction amount of the light”, “amount threshold” [line 28 page 5 – line 6 page 6]);
determine whether there is an occlusion causing the decrease of the acquired brightness value according to a transmitting parameter of the 
adjust display brightness of the mobile terminal according to the brightness value acquired at the present moment when there is no occlusion, and maintain the display brightness of the mobile terminal when the occlusion is present (see step s43 for maintaining and s44 for adjusting; page 6),
wherein the first preset value refers to a threshold value configured to trigger the display brightness of the mobile terminal to be adjusted ( “amount threshold” [page 6]; ).
Kim does not disclose(s):
transmit a radar wave and detecting an echo of the radar wave for detecting proximity
Hayashi teaches
transmit a radar wave and detecting an echo of the radar wave for detecting proximity [0059]
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device of Liu by transmit a radar wave and detecting an echo of the radar wave for detecting proximity as disclosed by Hayashi in order to precisely detect a distance of an object as taught/suggested by Hayashi ([0059]).

With regards to claim 7. Liu as modified disclose(s):
The device of claim 6. 
wherein the processor is further configured to: 
Liu further disclose(s):
determine whether there is the occlusion causing the decrease of the acquired brightness value according to the feedback parameter [0064-0065].
Hayashi further disclose(s):
acquire a feedback parameter of an object in a detection region of the radar wave according to the transmitting parameter of the radar wave and the echo parameter of the echo [0036], 

With regards to claim 8. Liu as modified disclose(s):
The device of claim 7. 
Liu further disclose(s):
the feedback parameter includes at least one of a distance parameter [lines 18-21 in page 6] 
the processor is further configured to perform at least of: 
determining whether there is the occlusion of which a distance to the mobile terminal is in a preset occlusion distance range according to the distance parameter (“There is shelter in front of the light sensor” [line 16+ in page 5]; see also [line 29-32 in page 6]) ([lines 10-16 in page 7]) or 


With regards to claim 10. Liu as modified disclose(s):
The device of claim 6, 
Liu further disclose(s):
wherein the processor is configured to adjust backlight brightness of a display module of the mobile terminal according to the brightness value acquired at the present moment (see s61+ s64; [lines 21-35; page 7]; see LCD in line 2 of page 9; the examiner takes the position that LCD involves a backlight).

With regards to claim 11. Liu disclose(s):
A non-transitory computer-readable storage medium (904, figs 1-9 [line 18+ in page 10]), instructions in the storage medium being executed by a processor (902; fig 9; [line 18+ in page 10]) of a brightness adjustment device to enable the brightness adjustment device to execute a brightness adjustment method that is applied to a mobile terminal, the brightness adjustment method comprising: 
detecting brightness of an environment (110; figs 8-9; [lines 1-2 in page 9]) where the mobile terminal is located to acquire a brightness value (see fig 5);
transmitting a 
determining whether there is an occlusion causing the decrease of the acquired brightness value according to a transmitting parameter of the 
adjusting display brightness of the mobile terminal according to the brightness value acquired at the present moment when there is no occlusion; and maintaining the display brightness of the mobile terminal when the occlusion is present (see step s43 for maintaining and s44 for adjusting; page 6);
wherein the first preset value refers to a threshold value configured to trigger the display brightness of the mobile terminal to be adjusted ( “amount threshold” [page 6])
Liu does not disclose(s):
transmitting a radar wave and detecting an echo of the radar wave for detecting proximity
Hayashi teaches
transmitting a radar wave and detecting an echo of the radar wave for detecting proximity [0059]
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Liu by transmitting a radar wave and detecting an echo of the radar wave for detecting proximity as disclosed by Hayashi in order to precisely detect a distance of an object as taught/suggested by Hayashi ([0059]).

With regards to claim 12. Liu as modified disclose(s):
The non-transitory computer-readable storage medium of claim 11. 
wherein the determining whether there is the occlusion causing the decrease of the acquired brightness value according to the transmitting parameter of the 
determining whether the occlusion is causing the decrease of the acquired brightness value according to the feedback parameter (“There is shelter in front of the light sensor” [line 16+ in page 5]; see also [line 29-32 in page 6]).
Hayashi further disclose(s):
acquiring a feedback parameter of an object in a detection region of the radar wave according to the transmitting parameter of the radar wave and the echo parameter of the echo [0036];

With regards to claim 13. Liu as modified disclose(s):
The non-transitory computer-readable storage medium of claim 12. 
wherein: 
the feedback parameter includes at least one of a distance parameter [lines 18-21 in page 6] 
the determining whether there is the occlusion causing the decrease of the acquired brightness value according to the feedback parameter (“There is shelter in front of the light sensor” [line 16+ in page 5]; see also [line 29-32 in page 6]) includes at least one of: 
determining whether there is the occlusion of which a distance to the mobile terminal is in a preset occlusion distance range according to the distance parameter ([lines 10-16 in page 7]), 


With regards to claim 15. Liu as modified disclose(s):
The non-transitory computer-readable storage medium of claim 11, 
wherein the adjusting the display brightness of the mobile terminal according to the brightness value acquired at the present moment further comprises; 
adjusting backlight brightness of a display module of the mobile terminal according to the brightness value acquired at the present moment (see s61+ s64; [lines 21-35; page 7]; see LCD in line 2 of page 9; the examiner takes the position that LCD involves a backlight).

Allowable Subject Matter
Claim(s) 4, 9, and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art fails to teach or suggest a/an method requiring:
determining whether the brightness value acquired at the present moment is lower than a second preset value, the second preset value being lower than the first preset value; 
determining whether there is a cover covering a display module of the mobile terminal according to the transmitting parameter of the radar wave and the echo parameter of the echo when the brightness value acquired at the present moment is lower than the second preset value; and 
controlling a screen of the mobile terminal to be turned off when there is the cover covering the display module, in combination with the other limitations of the claim.
With regards to claim 9, the prior art fails to teach or suggest a/an processor requiring:
determine whether the brightness value acquired at the present moment is lower than a second preset value. the second preset value being lower than the first preset value: and 
determine whether there is a cover covering a display module of the mobile terminal according to the transmitting parameter of the radar wave and the echo parameter of the echo when the brightness value acquired at the present moment is lower than the second preset value, and control a screen of the mobile terminal to be turned off when determining that there is the cover covering the display module, in combination with the other limitations of the claim.
With regards to claim 14, the prior art fails to teach or suggest a/an non-transitory computer-readable storage medium requiring:
determining whether the brightness value acquired at the present moment is lower than a second preset value, the second preset value being lower than the first preset value; 
determining whether there is a cover covering a display module of the mobile terminal according to the transmitting parameter of the radar wave and the echo parameter of the echo when the brightness value acquired at the present moment is lower than the second preset value; and 
controlling a screen of the mobile terminal to be turned off when the cover is covering the display module, in combination with the other limitations of the claim.


Response to Arguments
Applicant’s arguments, see page 11 of the Remarks, filed 6/20/2022, with respect to the rejection(s) of claim(s) 1-3, 5-8, 10-13, and 15  under 35USC103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu (CN 106548764 A; see translated portion) in view of Hayashi (US 20200393890 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2896